McMurray, Presiding Judge.
In this personal injury action, the jury awarded plaintiff $5,000. Judgment was entered on February 13, 1990, in favor of plaintiff and against defendants in the amount of $2,500 to reflect the payment of personal injury protection (“PIP”) benefits (in the amount of $2,500) by plaintiff’s insurer. On February 22, 1990, plaintiff appealed. Held:
In Barikos v. Vanderslice, 177 Ga. App. 884 (341 SE2d 513), this court held amounts credited against a judgment for no-fault insurance payments must be subtracted from the amount of the judgment in determining whether a judgment is appealable directly. Barikos was overruled by the Supreme Court in Bales v. Shelton, 260 Ga. 335 (391 SE2d 394), on May 17, 1990. However, in overruling Barikos, the Supreme Court made it clear that Bales was to be applied prospectively only. Thus, Barikos was still viable when this appeal was filed on February 22, 1990.
Under Barikos v. Vanderslice, 177 Ga. App. 884, supra, it was incumbent upon plaintiff to use the discretionary appeal procedure since the resulting judgment was $2,500. OCGA § 5-6-35 (a) (6). It follows that this direct appeal must be dismissed.

Appeal dismissed.


Sognier, C. J., and Andrews, J., concur.